Order made on April 17, 1968 unanimously affirmed with $50 costs and disbursements to respondents. The opinion of the Surrogate effectively and correctly establishes that the first and second defenses set forth in the answer of the executor present no triable issue in the light of the facts set forth on the motion for summary judgment. Similarly, the third defense (res judicata and estoppel) has no merit. It should be noted that counsel for all parties, on argument of the appeal, agreed that the judgment mentioned therein has been fully paid. Concur—■ Stevens, P. J., McGivem, Nunez, Rabin and Bastow, JJ.